UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1535


SAMUEL RODRIGO TZIC-CHICAJ,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 28, 2017                                Decided: November 30, 2017


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jessica L. Yañez, YAÑEZ IMMIGRATION LAW, Greensboro, North Carolina, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Greg D. Mack, Senior
Litigation Counsel, Christina P. Greer, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel Rodrigo Tzic-Chicaj, a native and citizen of Guatemala, petitions for review

of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s decision denying his applications for asylum, withholding of removal,

and protection under the Convention Against Torture (CAT).            We have thoroughly

reviewed the record, including the transcript of Tzic-Chicaj’s merits hearing before the

immigration court and all supporting evidence. We conclude that the record evidence does

not compel a ruling contrary to the administrative factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision that

Tzic-Chicaj failed to establish a nexus between past persecution and fear of future

persecution and a protected ground and that he failed to establish eligibility for protection

under the CAT. See INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992). Accordingly, we

deny the petition for review for the reasons stated by the Board. In re Tzic-Chicaj (B.I.A.

Mar. 31, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       PETITION DENIED




                                             2